Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 20, 2009 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 19, 2008 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit 99.1. Press release dated January 19, 2009 For Immediate Release January 19, 2009 OTC BB: CCBC CHINO COMMERCIAL BANCORP REPORTS YEAR END RESULTS. Chino, California The Board of Directors of Chino Commercial Bancorp, the parent company of Chino Commercial Bank NA, announced the results of operations for the Bank and the consolidated holding company for the three and twelve months ended December 31, 2008. For the full year ended December 31, 2008 the company posted a consolidated net income of $308,948 a reduction from net income of $742,609 for 2007. Net income per basic share for the year ended December 31, 2008 was $0.44 as compared to $1.02 per share for the year ended December 31, 2007 or a reduction of 56.9% . Net income per fully diluted share was $0.41 as compared to $0.94 per diluted share for fiscal year 2007. Net income for the fourth quarter ended December 31, 2008 was $45,936 or $0.06 per diluted share, as compared to $130,144 or $0.17 per diluted share for the fourth quarter of 2007. Dann H. Bowman, President and Chief Executive Officer stated, Despite lower net earnings in 2008, we are very pleased with the current condition of the Bank and its prospects for the next year. During 2008 the Bank made significant provisions to Loan Loss Reserve which reduced earnings; however, at year-end the Bank had no delinquent loans, and continues to be in a strong financial condition. In part, because of the solid financial condition of the Bank and its low number of problem loans, the Board of Directors chose not to apply for Government support through the TARP program. The Bank currently has significant capacity to make new loans and serve the needs of its customers, so taking TARP money would be using taxpayer resources that could be used elsewhere. Looking forward, we are optimistic about 2009 and beyond. The financial condition of the Bank is strong, and loan quality is good; and we see many opportunities for growth and expansion over the next several years. Financial Condition Total deposits increased by 0.9% to $71.0 million at December 31, 2008 a slight increase from $70.4 million at December 31, 2007. Although we experienced a decrease in core deposits of 3.4%, from $68.2 million at December 31, 2007 to $65.9 million at December 31, 2008, our core deposits to total deposits remains very favorable at 92.9% . At December 31, 2008, total assets were $83.4 million, a increase of $3.4 million or 4.3% from December 31, 2007. Gross loans declined to $49.8 million at December 31, 2008 from $53.2 million at December 31, 2007 or a decrease of 6.4%, while total investments increased to $24.5 million from $11.3 million at December 31, 2007, a 116.2% increase. Earnings The Company posted net interest income of $3,425,701 for the year ended December 31, 2008 as compared to $4,170,211 for the year ended December 31, 2007. Average interest-earning assets were $68.3 million with average interest-bearing liabilities of $34.0 million yielding a net interest margin of 5.02% for the year ended December 31, 2008 as compared to average interest-bearing assets of $75.4 million with average interest-bearing liabilities of $31.6 million yielding a net interest margin of 5.53% for the year ended December 31, 2007. The 51 basis points decrease in the net interest margin was primarily a result of the higher average balances in interest-bearing liabilities and the effect of downward re-pricing of the benchmark for Federal funds rate and related Prime rate. The Bank posted net interest income of $799,650 for the three months ended December 31, 2008 as compared to $960,846 for the three months ended December 31, 2007. Average interest-earning assets were $71.4 million with average interest-bearing liabilities of $39.1 million yielding a net interest margin of 4.46% for the fourth quarter of 2008 as compared to average interest-bearing assets of $71.8 million with average interest-bearing liabilities of $34.9 million yielding a net interest margin of 5.31% for the three months ended December 31, 2007. Non-interest income totaled $1,092,529 or an increase of 16.8% from $935,103 earned during the year ended December 31, 2007. Service charges on deposit accounts increased 18.5% to $950,257 due to higher volume of returned items activity. Non-interest income for the quarter ended December 31, 2008 totaled $273,276 or a 14.9% increase from the fourth quarter of 2007. Service charges on deposit accounts similarly increased 17.3% to $241,512 due to increased of overdraft and return item charges. General and administrative expenses were $879,843 for the three months ended December 31, 2008 or a decrease of 2.0% as compared to $897,515 for the three months ended December 31, 2007. General and administrative expenses were $3,573,902 for the year ended December 31, 2008 as compared to $3,714,375 for the year ended December 31, 2007. The largest component of general and administrative expenses was salary and benefits expense which totaled $479,931 for the three months ended December 31, 2008 as compared to $464,190 for the three months ended December 31, 2007. Salary and benefits expense were $1,924,635 for the year ended December 31, 2008 as compared to $1,904,215 for the year ended December 31, 2007. The increase in Salaries and benefits expenses for the year was reflective of salary increases, incentive compensation, and the increase in retirement plan accruals. The consolidated Companys income tax expense was $37,149 for the three months ended December 31, 2008 as compared to $97,837 for the three months ended December 31, 2007. Income tax expenses were $163,842 for the year ended December 31, 2008 as compared to $468,909 for the year ended December 31, 2007. The effective income tax rate for 2008 and 2007 was approximately 35% and 39%, respectively. The foregoing contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are not historical facts and include expressions about the Banks plans, objectives, managements expectations, intentions, relationships, opportunities, and technology and market condition statements. When used in these presentations, the words expects, anticipates, intends, plans, believes, seeks, estimates, or words of similar meaning, or future or conditional verbs, such as will, would, should, could, or may are generally intended to identify forward-looking statements. These forward-looking statements are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Banks control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Actual results may differ materially from the results discussed in these forward-looking statements for the reasons, among others, discussed in Banks Annual Report on Form 10-KSB for the year ended December 31, 2007, which include: changes in general business and economic conditions may significantly affect the Banks earnings; changes in level of market interest rates; changes in credit risks of lending activities and competitive factors; effective income tax rates, relationships with major customers, extent and timing of legislative and regulatory actions and reforms. The Bank is not obligated to update and does not undertake to update any of its forward-looking statements made herein. Contact: Dann H. Bowman, President and CEO or Sandra F. Pender, Senior Vice President and CFO, Chino Commercial Bank, N.A., 14345 Pipeline Avenue, Chino, Ca. 91710, (909) 393-8880. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET December 31, 2008 and December 31, 2007 December 31, 2008 December 31, 2007 (unaudited) (audited) ASSETS: Cash and due from banks $ 3,877,897 $ 3,487,933 Federal funds sold 0 7,440,000 Cash and cash equivalents 3,877,897 10,927,933 Interest-bearing deposits in other banks 12,498,000 99,000 Investment securities available for sale 8,791,651 7,339,354 Investment securities held to maturity (fair value approximates $3,186,000 at December 31, 2008 and $3,880,000 at December 31, 2007) 3,167,401 3,873,251 Total investments 24,457,052 11,311,605 Loans Construction 820,888 2,606,750 Real estate 38,206,584 39,726,301 Commercial 10,194,759 10,062,969 Installment 543,937 790,535 Gross loans 49,766,168 53,186,555 Unearned fees and discounts (77,542 ) (87,389 ) Loans net of unearned fees and discount 49,688,626 53,099,166 Allowance for loan losses (702,409 ) (725,211 ) Net loans 48,986,217 52,373,955 Accrued interest receivable 313,428 326,990 Restricted stock 677,650 654,250 Fixed assets, net 1,980,476 2,085,203 Other real estate 653,131 0 Prepaid & other assets 2,447,295 2,268,909 Total assets $ 83,393,146 $ 79,948,845 LIABILITIES: Deposits Non-interest bearing $ 32,600,750 $ 42,270,696 Interest Bearing NOW and money market 28,434,407 22,711,556 Savings 1,064,668 1,202,965 Time deposits less than $100,000 3,842,310 2,054,915 Time deposits of $100,000 or greater 5,055,617 2,156,778 Total deposits 70,997,752 70,396,910 Accrued interest payable 56,061 63,962 Borrowings from Federal Home Loan Bank 2,400,000 0 Accrued expenses & other payables 665,580 509,389 Subordinated debentures 3,093,000 3,093,000 Total liabilities 77,212,393 74,063,261 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 708,420 shares and 704,278 shares at December 31, 2008 and December 31, 2007, respectively. 2,599,673 2,639,462 Retained earnings 3,552,105 3,249,982 Accumulated other comprehensive loss 28,975 (3,860 ) Total equity 6,180,753 5,885,584 Total liabilities & stockholders' equity $ 83,393,146 $ 79,948,845 CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended For the year ended December 31 December 31 2008 Interest income Investment securities and due from banks $ 148,104 $ 135,202 $ 489,168 $ 632,016 Interest on Federal funds sold 15,868 69,497 82,700 450,192 Interest and fee income on loans 907,322 1,050,301 3,827,135 4,064,036 Total interest income 1,071,294 1,255,000 4,399,003 5,146,244 Interest expense Deposits 220,527 242,991 768,324 771,083 Interest on Federal funds purchased 89 0 1,063 0 Interest on FHLB borrowings 65 0 65 0 Other borrowings 50,963 51,163 203,850 204,950 Total interest expense 271,644 294,154 973,302 976,033 Net interest income 799,650 960,846 3,425,701 4,170,211 Provision for loan losses 109,998 73,218 471,538 179,421 Net interest income after provision for loan losses 689,652 887,628 2,954,163 3,990,790 Non-interest income Service charges on deposit accounts 241,512 205,887 950,257 801,746 Other miscellaneous fee income 8,843 7,415 35,974 33,824 Dividend income from restricted stock 6,920 9,105 43,381 37,257 Income from bank owned life insurance 16,001 15,461 62,917 62,276 Total non-interest income 273,276 237,868 1,092,529 935,103 General and administrative expenses Salaries and employee benefits 479,931 464,190 1,924,635 1,904,215 Occupancy and equipment 84,070 82,587 345,982 340,032 Data and item processing 77,439 87,451 323,164 331,385 Advertising and marketing 15,778 39,776 76,282 152,984 Legal and professional fees 46,301 44,954 191,064 207,019 Regulatory Assessments 23,609 22,437 86,946 91,717 Insurance 7,746 8,048 31,639 30,734 Directors' fees and expenses 19,657 19,401 77,375 79,034 Other expenses 125,312 128,671 516,815 577,255 Total general & administrative expenses 879,843 897,515 3,573,902 3,714,375 Income before income tax expense 83,085 227,981 472,790 1,211,518 Income tax expense 37,149 97,837 163,842 468,909 Net income $ 45,936 $ 130,144 $ 308,948 $ 742,609 Basic earnings per share $ 0.07 $ 0.18 $ 0.44 $ 1.02 Diluted earnings per share $ 0.06 $ 0.17 $ 0.41 $ 0.94 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 20, 2009 By: /s/ Sandra F. Pender Sandra F. Pender Senior Vice President and Chief Financial Officer
